DETAILED ACTION
This action is responsive to the Applicant’s response filed 4/11/2022.
As indicated in Applicant’s response, claims 5, 7, 8 have been amended, and claims 4, 13, 19 cancelled.  Claims 1-3, 5-12, 14-18, 20-22 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-12, 14-16, 18, 20-22 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Dong, USPubN: 2012/0254862 (herein Dong) in view of McClure, USPubN: 2018/0146020 (herein McClure) and Ha et al, USPubN: 2016/0247248 (herein Ha)
	As per claim 1, Dong discloses a method comprising:
	executing a plurality of virtual machines at a source computing device (source platform -paa 0011; Fig. 6; source platform -para 0021), each of the plurality of virtual machines (e.g. platform (source) supporting ... plurality of virtual machines -Abstract; virtual machines 250-1 -para 0025) being associated with at least one virtual function (migration of a virtual function
from a source virtual machine to a target virtual machine -para 0018; VFs from a source virtual machine VM250-1 -para 0033);
	in response to receiving a migration request (migration request -para 0037):
	saving (step 660 -Fig. 6) for transfer to a destination computing device, by the source computing device, a first state (VF state ... saved ...state information -para 0041; invisible states, S-states -para 0019-0020) associated with a preempted virtual function (step 620 -Fig. 6; VCPUs/VM are suspended -para 0039; migration ... suspending a virtual machine -para 0001 – Note1: live migration  - migration of virtual machine, source platform … S-states … (included in … hardware registers … source platfrom …VFD – para 0023 - of a virtual function – see para 0007, 0011-0012, 0018 – of states of one or more source virtual machine(s) responsive to a (live) migration that initiates saving states of one or more suspended VM – block 620, Fig. 6 -  reads on virtual function targeted for a migration being pre-empted by the migration manager), the first state being a subset of a plurality of states (Note2: shadow states or visible states of each virtual function -save VF state 660 -Fig. 6; para 0023 -at a source platform -para 0021, 0028 - read on subset of all other states of the device or portions of the OS -para 0019-0020, 0019, 0026 - under support by a VMM emulation layer -para 0008-0009 -prior to migration) associated with the plurality of virtual machines (e.g. platform (source) supporting ... plurality of virtual machines -Abstract); and
	restoring the virtual function at the destination computing device, including to resume execution (restore, resume -Fig. 7) of the interrupted function
	A) Dong does not explicitly disclose saving by the source computing device as subset of a plurality of states in terms of including:
	an indication of an identified command stop point associated with an interrupted command being executed as part of the preempted virtual function and 
	restoring the virtual function to resume execution of the interrupted command from the stop point.
	Dong discloses migration to a target platform per effect of migration signal (para 0037- 0038) virtual function drivers with status registers (para 0046; interrrupt status -para 0049- 0050) coupled with transferring of one or more VF and corresponding VF states (para 0028) as visible states converted from shadow states (para 0032) or invisible states (e.g. emulation creates S_states ... that matches the invisible states -para 0033) to facilitate efficient and transparent migration of the VFs from the source virtual machine. Hence, use of migration signal and register interrupt status for use to initiate transfer of saved states and restoring of the transferred states after migration entails a signal point from which states are saved at a source or restored at a migration platform.
	McClure discloses intelligent interruption of a virtual machine’s ongoing (decoding ) operation (para 0024) at a source/host device upon request of a suspend/resume type of migration (para 0019; save and restore the contents ... picture buffer -para 0025), according to which instantaneous state of the VM (ongoing decode) operation of source VM is recorded upon receipt of the request; so that state (of the decode operation) from the source VM (para 0027-0028) is transferred into memory of a destination VM, processed by a destination transcoder/parser context (para 0026) and restored by a destination VM(Fig. 4-5), including incomplete or implicit states (picture buffer) of the source VM that upon being transferred are decoded by a destination parser (using context state in buffered video state), which transcodes them into explicit states for use by a destination VM (picture buffer…decode states are incomplete … implicit state … thus is tracked by a parser context for transmission to the destination VM- para 0030-0031;); hence a stop point context of a unfinished (source VM) decoding operation having therewith incomplete or implicit states being buffered (per McClure) for transfer from a source VM function (as saved unfinished or suspended frames – see para 0039) for being transcoded at a destination context parser (into explicit VM states) entails a stop point state included with saved/buffered states from which a destination VM can finish off suspended frames per a incomplete VM decoding action  (the process suspends execution of all new decode operations on subsequent frames at operations 408 – par 0039-0040).
	For migration of operation state of virtual machines operating on a GPU source, Ha discloses live migration (para 0004, 0016) including suspend and resume of a Relay program (para 0058-0059) or restore of graphics processing state (para 0017-0018) from recorded snapshot (Fig. 6) of GPU state (GPU states – para 0018; snapshot, saved and transferred – para 0062) and GPU commands (recorded GPU commands to a log file -para 0094) of a virtual machine at the source platform (para 0005), where based on transferring of recorded GPU states or logged VM commands, a destination GPU and renderer thereof can restore a renderer action (e.g. Fig. 5-6) in continuing production of buffered data (destination host can then resume – para 0059) from the point at which the source GPU commands had stopped using a Relay mechanism (para 0073-0074, 0084-0085; Fig. 6; Fig. 8) and migrated GPU states.  Hence GPU commands left off by a stopped operation by a source GPU virtual machine that are resumed at a destination GPU renderer (using a Relay mechanism) where the destination rendered loads stored (source VM) commands and continues execution of the commands from the very point at which the source graphics renderer has stopped discloses resume execution of the interrupted command from a stop point (using a transparent Relay mechanism so that a user might not be aware of the video stream interruption – para 0047)
	Therefore, based on migration signal and register interrupt status for use to initiate transfer of saved states by a manager (Dong: para 0029-0030) and restoring of the VF at a destination platform, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Dong’s suspension of a virtual machine operation at a source platform responsive to migration request so that saved state started at the source platform in relation to a VF migration would include indication of an identified command stop point -as per Ha’s VM operation resumption from logged commands - associated with an interrupted command -as per McClure or Ha’s renderer commands - being executed as part of the preempted virtual function (per Dong responsive to receipt of a migration request), so that the command stop point is transferred and loaded at the destination virtual execution context for effect of restoring the VM virtual function so to resume execution of the interrupted command from the stop point as per Ha and McClure;  
	saved content of an interrupted function transferred from a migration source platform for a destination platform to resume or restore execution from the very point the function has been preempted by a migration manager upon receipt of a migration request not only necessitates state of data being partially completed, information about the memory indicative of that state, but also
requires identification of the function and logged program counter settings such as time point at which the source function has been interrupted, particularly when effectiveness of migration of a virtual function required from a live migration as set forth above is basically premised upon a destination context being able to continue execution of a interrupted function from the very stop point and runtime context being pre-empted by a migration manager at the source platform, so that partially achieved function result as state recorded from the stopped virtual execution source can be completed without any loss or without cost to allocation resources by the destination operating system.
	As per claims 2-3, Dong does not explicitly disclose (method of claim 1), further comprising detecting, by the source computing device, the command stop point in response to the migration request, wherein the command stop point corresponds to a point associated with interruption of the command being executed as part of the virtual function.
	But responsive to a migration signal as set forth in Dong (para 0036-0037; VF state saved -para 0041) coupled with a pause (para 0040) and saving of state, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement a stop point at the source platform -per McClure and Ha in accordance with rationale A inclaim | - the stop point associated with interruption of the command being executed as part of the virtual function to stop operation by a virtual function and recording of states; because a stop point being part of the saved migration data would enable partially achieved function result as state recorded from the stopped virtual execution source to be completed without any loss or without cost to allocation resources by the destination operating system.
	As per claim 5, Dong discloses method of claim 1, further comprising identifying the at least one virtual function (para 0040-0041) being executed by at least one virtual machine responsive to the migration request (para 0032, 0035; Fig. 6).
	As per claim 8, Dong discloses method of claim 1, wherein the source computing device is | configured to cause the destination computing device to restore at least one virtual machine based at least in part on the first state (Fig. 6) associated with the preempted virtual function (refer to claim 1) being transferred from the source computing device to the destination computing device.
	As per claim 9, Dong discloses a system comprising: 
	a network of computing devices, (para 0031, 0034) the computing devices including:
	a source computing device to host a plurality of virtual machines (e.g. platform (source) supporting ... plurality of virtual machines -Abstract; virtual machines 250-1 -para 0025), wherein the source computing device comprises a physical device (PFD -para 0029) including a set of resources (buffer, emulation, VFD -Fig. 2) allocated to the plurality of virtual machines, 
	wherein a virtual function associated with the physical device (physical function -para 0026; PFD -Fig. 2) is configured for each (VFs from a source virtual machine VM250-1 -para 0033) of the plurality of virtual machines, and 
	wherein the source computing device is configured to: 
	extract a set of information corresponding to a state (para 0041) of the virtual function (step 620 - Fig. 6; VCPUs/VM are suspended -para 0039; migration ... suspending a virtual machine -para 0001; see Note1),
	wherein the state is a subset of states (invisible states, S-states - para 0019-0020- see Note2) associated with the plurality of virtual machines (see Note2) and includes an indication of an identified command stop point associated with an interrupted command (refer to rationale A in claim 1) being executed as part of the virtual function (VFs from a source virtual machine – para 0035); and 
	transfer the set of information (para 0039; migrate 610 -Fig. 6) to a destination computing device configured to restore (refer to claim 1) one of the plurality of virtual machines associated with the virtual function based on the set of information (Fig. 7), wherein to restore the one virtual machine includes to resume execution of the interrupted command from the identified command stop point (refer to rationale A in claim 1).
	As per claim 10, Dong discloses system of claim 9, the source computing device (para 0018; source platform - para 0021, 0023) being further configured to identify, in response to receiving a migration request, the virtual function (Virtual function 640 - Fig. 6; VF 222 -Fig. 3- 5) being executed.
	As per claim 11, Dong discloses system of claim 10, wherein the source computing device is further configured to preempt (pause the virtual function VF222 -para 0040; VF state may be saved -para 0041; pause and migrate 660 -Fig. 6) the identified virtual function.
	As per claim 12, Dong does not explicitly disclose (system of claim 11), wherein the source computing device is further configured to interrupt, before completion, a processing of the command being executed as part of the preempted virtual function.
	But pre-empting a current operation or function performed by a source VM for operational or function states to be instantly saved under event of a (live) migration command or request is shown in McClure and Ha as logged commands and memory content indicative of stop point from which the interrupted source-side VM function or operation can be resumed per a subsequent context; and this discloses source device configured to interrupt a function or a VM operation command before completion as part of a pre-empting by a migration manager; thus effect by which source computing device is to interrupt, before completion, a processing of the command being executed as part of the preempted virtual function for data or states to be saved would have been obvious using the teachings by McClure and Ha for the reasons set forth with rationale A in claim 1.
	As per claim 14, Dong does not explicitly disclose (system of claim 9), wherein the set of information is associated with the interrupted command and a subsequent command.
	In view of a migration request and configuration by a migration manager in identifying or targeting specific VF (para 0040-0041) for VF states to be made visible a source platform equipped with a migration manager which stops a function from completion and enables specific VF and corresponding states to be converted (via emulation) and collected for migration (pause and migrate -Fig. 6; para 0043-0044; Fig. 7) to a destination platform, the act by a manager (para 0037-0039) responsive to a migration signal entails not only stopping a VF but also precluding the function from fulfilling its VM task which intrinsically disallows subsequent invocations by the function from running in the respective virtual machine context.
	Therefore, based on the remap of buffered states at a destination platform in Dong (para 0027) ,it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement a migration manager in Dong so that interruption of a VF (virtual function associated with its VM) at a source environment would not only prevent the function (command thereby) to complete its task but also preclude subsequent calls (or commands) by this VF for further actions; because dynamic arrangement by a manager made on a interrupted function at a given time point with proper storage of states defined by a stop point -per rationale A in claim 1 - can be remapped at a destination context for the stored states to be loaded into a destination VF that can resume the incomplete operations on basis of said included stop point and associated memory state data being remapped at a rebuild context; and elimination of states (e.g. subsequent command invocations to the VF) that do not necessarily pertain to the stop point would simplify remap at a restore context, and enhance quality or accuracy with which migration of designated function is to be achieved
	As per claim 15, Dong discloses a non-transitory computer readable medium embodying a set of executable instructions at a source computing device, the set of executable instructions to manipulate a processor of the source computing device to:
	identify, in response to a migration request, a virtual function (refer to claim 10) being executed by a virtual machine (refer to claim 1);
	preempt the identified virtual function (refer to rationale in claim 12) in response to receiving the migration request;
	interrupt, prior to completion by the identified virtual function, a command (refer to rationale in claim 12) being executed by the identified virtual function;
	detect a command stop point (refer to rationale A in claim 1) associated with the interrupted command;
	extract a set of information (refer to claim 1) corresponding to a state (refer to claim 1) of the virtual function; and cause a destination computing device to:
	receive the set of information (refer to claim 1) corresponding to the virtual function (e.g. migrate 660 - Fig. 6) from the source computing device; 
	restore the identified virtual function at the destination computing device (refer to claim 1) based at least in part on the set of information; and 
	execute the command, wherein the command resumes execution (refer to claim 1) from the command stop point.
	As per claim 16, Dong discloses ( medium of claim 15), wherein the command stop point (refer to rationale A in claim 1) corresponds to a point in the execution of the identified virtual function (refer to claim 11) at a time of receiving the migration request.
	As per claim 18, Dong discloses non-transitory computer readable medium of claim 15, wherein the set of information corresponds to data required for resuming (refer to claim 1) the execution of the command from the command stop point (refer to rationale A in claim 1) at the destination computing device (refer to claim 1).
	As per claim 20, Dong discloses ( medium of claim 15), wherein the source computing device is configured to cause the destination computing device to perform an initialization of the virtual function (remap -para 0027; restore 720 -Fig. 7; Fig. 8 and related text) at the destination computing device, wherein an initial state of the virtual function on the destination computing device is the same as an initial state (may be migrated in the following iterations until ... target VM is identical to the memory ... in the source platform -para 0039) of the virtual function on the source computing device.
	As per claim 21, Dong discloses method of claim 1, wherein the first state comprises first information intrinsic (mirror version o fthe invisible states -para 0035; shadow states, S- states values of the invisible states ... mirror version of the invisible states -para 0037; only dirty pages ... might be migrated -para 0039) to re-initialization of the preempted virtual function at the destination computing device.
	As per claim 22, Dong discloses method of claim 21, further comprising: in response to receiving the migration request, refrain from saving for transfer to the destination computing device, by the source computing device, second information (only dirty pages - para 0039 - Note3: non dirty pages respective to modified pages -para 0039 - destined for transfer reads on second information extrinsic to reinitialization of the VF and thus excluded from the memory destined for transfer) extrinsic to the reinitialization of the preempted virtual function at the destination computing device..
Claims 7, 17 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Dong, USPubN: 2012/0254862 (herein Dong) in view of McClure, USPubN: 2018/0146020 (herein McClure) and Ha et al, USPubN: 2016/0247248 (herein Ha), further in view of Doi, USPubN: 2015/0256446 (herein Doi)
	As per claim 7, Dong discloses method of claim 1, further comprising transferring, from the source computing device to the destination computing device, data associated with a set of register data (Status state Register -para 0046; status register -para 0051 -refer to Claim Objection), data associated with a system memory (memory migration process -para 0041).
 	Dong does not explicitly disclose transferring data associated with a command buffer
	Transmission of data to a recipient VM per Dong method, includes use of buffer (buffer 256-1, 256-k -Fig. 2; recipent VM buffer -para 0027) where buffered information can be used by a destination to remap DMA address with a VF driver.
	Commands forwarded from a source apparatus to a destination apparatus, such as a draw commands destined fron a rendering is shown in Doi’s migration (see Abstract; para 0073; commands forwarding -Fig. 6) where commands or update commands from frame buffer are submitted for selection by a drawing unit to complete a drawing (S125 -Fig. 9) at the destination server and also inside messages to indicate progress of a migration at a destination server (para 0118). Hence, drawing commands passed via frame buffer for use by a destination server drawing/rendering unit (Fig. 10) as recipient of a graphic image migration from a source server is recognized.
	Based on Dong’s use of buffer to transmission between entities associated with a migration, where saved graphics operation commands from a rendering/GPU function at a source (per Ha: recorded GPU commands to a log file -para 0094) are transferred to a recipient unit at a destination, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement migration-triggered transfer of saved commands or rendering state at the source platform in Dong so that commands of a interrupted VM are buffered for transfer -as per Doi -in accordance to transmission process where a destination or recipient platform retrieves transferred data (i.e. from the commands buffer) to restore or resume execution context; e.g. of the source VM function (rendering operation) being pre-empted by a migration manager; because
	implementation of migration transmssion via use of buffered commands provides a flexible storage capacity to adapt to the dynamic state of packet collecting protocol with a capability that programmatically expand or reduce size of buffer depending on need (i.e. augmentation or update to amount of migrated commands) without burdening fixed physical resources of platforms at both end of the migration paradigm.
	As per claim 17, Dong discloses transferring, from the source computing device to the destination computing device, data associated with a set of register data (Status state Register -para 0046; status register -para 0051), data associated with a system memory (memory migration process -para 0041)
	Dong does not explicitly disclose (non-transitory computer readable medium of claim 15), further comprising
	iteratively transferring data associated with a command buffer, data associated with internal SRAM, a set of register data, and data associated with system memory.
	However, transfer of GPU drawing commands from a buffer has been identified per the teachings by Doi’s migration method per rationale of claim 7 from above.
	Moreover, Dong discloses use of pre-copy technique associated with intermediate memory associated with a target/recipient VM so that pages writtenn in this memory and identified for the migration can be migrated to the target platform (may be migrated in the following iterations until ... target VM is identical to the memory ... in the source platform -para 0039) per an iterative manner until relevant memory of the source platform is identical (**) to that of the target platform or per a mirror reproduction of source memory states (para 0035); where for a VM recipient of the transferred packets, management of the dynamics of the packets arrival without involvement of a VMM uses buffering for effect to support destination platform remapping physical address of the recipient memory to a corresponding VFD on basis of packets stored in respective local buffers (para 0027). 	Hence, use of buffers to support transfer of source platform memory and iterative copying of migration pages therefrom onto a target memory or target RAM of a destination recipient is recognized.
	Therefore, based on the purpose to mirror states between source and destination data (mirror version -para 0017) and requirement for a migration transfer to the effect that copying of packets be iteratively performed so that data from a source platform would be identically restored at a target or recipient counterparts at a destination platform, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement migration/transfer of source data to destination recipient per Dong’s approach so that this process would perform iteratively transferring data associated with a command buffer -as per Doi in accordance to claim 7 - data associated with internal SRAM, a set of register data and data associated with system memory as set forth per (**) from above; because
	iterative transferring of source data such as buffered commands, register status data or SRAM context states to a target recipient such as memory of a destination VM would a) ensure that all packets are consolidated at destination in accordance to the guaranteed provision of a relevant transmission protocol while achieving a complete mirror of the source data at a destination recipient designated for the migration, b) enable a migration manager to match, mirror memory of a recipient/target VM with the exact addresses of the source memory identified for the migration, c) re-map commands from the interrupted source VM operation into the loaded memory of a recipient VM destined to restore VF and relevant commands being left off at a source VM; in the sense that d) restoring of the commands of a VF at a destination platform can be effectuated from a specific time point indicated as registered information included with the register portion of the transfer- per rationale A in claim 1.
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that McClure does not remedy to the deficiencies by Dong as the latter not teaching or suggesting “saving … a first state … a preempted virtual function … including an indication of … a command stop point associated with the interrupted command” due to a decoding function observed in McClure as “not interrupted before completion” (Applicant's Remarks pg. 7)
	The migration per McClure is intelligent in that source VM context (implicit states) saving or buffering, upon receipt for a live migration, allows a current frame to complete but suspends the rest of the subsequent frames, so that buffered transmission of incomplete picture states can be transcoded at the destination parser into explicit states for configuring the destination VM for effect of resuming an incomplete picture decoder operation.  Clearly, the suspend/resume of McClure migration in terms of buffered data having partially complete picture and suspended frames information state discloses buffered data (in support of a resume operation) in terms of saved stop point within an incomplete decoding context that comprises state of complete frame sets, state of suspended frame sets.
	The Applicant allegation is deemed largey inconclusive.
(B)	Applicants have submitted that the GPU commands stopping and buffered data transferred therefrom for a replay operation in Ha (as per para 0040) cannot be reasonably constured as teaching “saving … a first state … a preempted virtual function … including an indication of … a command stop point associated with the interrupted command” as claimed (Applicant's Remarks pg. 8, top), as no stop point is being evident from any interrupted GPU command.
	States of GPU commands from a source renderer are saved for enabling a live migration (e.g. associated with video stream interruption) in Ha entails a relay program that supports suspend/resume operation in rendering a stream without a user being aware of any interruption, where snapshot of complete frames and states of GPU states and commands as part of the interrupted graphics rendering are saved for transfer (using a TCP connection coupled with a Relay program) and received/decoded at a destination renderer (Fig. 4) for restoring decode actions from states being transferred from a source VM.  Hence, live migration with interruption of a source renderer process and restore action at a destination renderer using transferred GPU states, commands and snapshot entails stop point of a renderer action included with snapshot and GPU states to support destination restore action.
	Therefore, the allegation by the Applicant that no stop point is evident with Ha replay scenario is largely inconclusive.
( C )	Applicants have submitted that rejections of claims 2-3, 5, 8, 10-12, 14, 16,18, 20-22, 7 and 17 are to be withdrawn since these claims are dependent on claim 1 (Applicant's Remarks pg. 8-9) whose prosecution cannot withstand the deficiencies by Dong, McClure and Ha from above.
	The state of prosecution of claim 1 is maintained and allegation for patentability of the above claims is deemed unjustified.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

May 23, 2022